Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on May 25, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Odate(US 2018/0118247 A1)in view of Hwang et al. (US 2013/0154965 A1)(herein after Hwang).

Regarding claim 1, Odate teaches an electrostatic sensor (steering wheel unit including plurality of electrostatic capacitance type contact sensor, Para-2), comprising:

a detection device(contact determination unit 46, fig.1, Para-25, 31; contact sensors 20, fig.1; center electrostatic capacitance detection unit 40 or right electrostatic capacitance detection unit 42 or left electrostatic capacitance detection unit 44, fig.1) configured to detect an electrostatic capacitance(Para-28) between an operated member(steering wheel unit 12) having a plurality of detection areas(center 22, right side 24, left side 26) and an electrode(sensor 22 or sensor 24 or sensor 26) having areas associated with the detection areas respectively (figs.1&3); and

a control device(contact determination ECU 30, fig.1, Para-25, 29) configured to determine whether an operation(contact determination S4, fig.2) is performed to each of the detection areas(S3, YES, fig.2) based on whether the electrostatic capacitance exceeds a first threshold value(Para-35, 36),


Nevertheless, Odate is not found to teach expressly the electrostatic sensor, wherein in a case where the electrostatic capacitance exceeds the first threshold value for one of the detection areas, the control device determines whether an operation is performed to another detection area based on a second threshold value that is higher than the first threshold value.

However, Hwang teaches a touch detection system, wherein in a case where the electrostatic capacitance exceeds the first threshold value(first threshold value 30, Para-55) for one of the detection areas(first group R1), the control device determines whether an operation is performed to another detection area(second group R2) based on a second threshold value(second threshold value 61.8, Para-55) that is higher than the first threshold value(30)(fig.4, Para-55, 58).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Odate with the teaching of Hwang to include the feature in order to provide a touch detecting system capable of improving correctness of touch detection by adaptively changing threshold value of the touch detection in accordance with touch strength.
claim 3, Odate as modified by Hwang teaches the electrostatic sensor according to claim 1, being configured to be installed in a mobile entity(vehicle, Para-24, Odate).

Claim 4 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except minor wording and insignificant change in terminology.

Claim 5 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations but different formats.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Odate(US 2018/0118247 A1) in view of Hwang et al.(US 2013/0154 965 A1) and further in view of FUJII(US 2018/0052563 A1).

Regarding claim 2, Odate as modified by Hwang is not found to teach expressly the electrostatic sensor according to claim 1, wherein the control device is configured to change the second threshold value in accordance with change in the electrostatic capacitance that has exceeded the first threshold value.

However, FUJII teaches an in vehicle information device, wherein the control device is configured to change the second threshold value in accordance with change in the electrostatic capacitance that has exceeded the first threshold value(ST1, YES, ST2, YES, ST3; figs.4&6 and related text)(examiner interprets in a way that if the touch detection signal is not greater than first threshold value, the controller would not forward to the next stage, i.e. ST2, therefore, the second threshold value is changed based on the value of the first threshold value).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Odate further with the teaching of FUJII to include the feature in order to restrict occurrence of an operation unintended by the user and also to reduce variation in operation feeling between respective regions on the touch panel.

Examiner Nate

8. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692